Citation Nr: 0303029	
Decision Date: 02/20/03    Archive Date: 03/05/03

DOCKET NO.  99-18 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
service-connected bilateral varicosities, currently rated as 
30 percent disabling, prior to January 29, 2001.

2.  Entitlement to an increased disability evaluation for 
service-connected recurrent varicosities of the left lower 
extremity, currently rated as 20 percent disabling, on and 
after January 29, 2001.

3.  Entitlement to an increased disability evaluation for 
service-connected recurrent varicosities of the right lower 
extremity, currently rated as 10 percent disabling, on and 
after January 29, 2001.

4.  Entitlement to an increased (compensable) disability 
evaluation for service-connected hemorrhoids.





REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The appellant served on active duty from November 1962 to May 
1963 and from September 1963 to August 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, D.C.  That rating decision, in pertinent part, 
denied the appellant's claims for increased disability 
evaluations for his service-connected hemorrhoids and his 
service-connected bilateral varicosities of the lower 
extremities.  The appellant subsequently filed a timely 
notice of disagreement and substantive appeal addressing both 
of these issues.

During the course of this appeal, the appellant's claims file 
was transferred, pursuant to the appellant's change in 
address, to the RO in Montgomery, Alabama.

The Board remanded this case in January 2001 for further 
development, and it has returned for appellate decision.  
Subsequent to the Board's remand, the veteran appointed a new 
veterans service organization to represent him.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duty to notify has been satisfied.  

2.  The veteran's varicose veins of the right lower extremity 
are manifested by persistent edema, incompletely relieved by 
elevation of an extremity, without beginning stasis 
pigmentation or eczema.

3.  The veteran's varicose veins of the left lower extremity 
are not manifested by persistent edema and stasis 
pigmentation or eczema, with or without intermittent 
ulceration.

4.  The veteran's hemorrhoid disorder is not manifested by 
large or thrombotic hemorrhoids, irreducible, with excessive 
redundant tissue and evidence of frequent recurrences


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent disability rating, but no 
more, for varicose veins of the right lower extremity, prior 
to and from January 29, 2001, have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
Diagnostic Code 7120 (2002).

2.  The criteria for a rating in excess of 20 percent for 
varicose veins of the left lower extremity, prior to and from 
January 29, 2001, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
Diagnostic Code 7120 (2002).

3.  The criteria for the award of a compensable disability 
rating for the veteran's service-connected hemorrhoid 
disorder have not been met.  §§ 1155, 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.310, 3.321, 4.3, 4.7, 4.114, Diagnostic Code 
7336 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

As an initial matter, it is observed that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA or 
filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002); see Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991); cf. Dyment v. Principi, 287 F.3d. 
1377 (Fed. Cir. 2002) (holding that only section 4 of the 
VCAA, amending  38 U.S.C. § 5107, was intended to have 
retroactive effect). 

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of 
certain provisions relating to attempts to reopen claims, not 
pertinent here.  

In this case, the Board considers that VA's duties under the 
VCAA have been fulfilled to the extent possible.  Among other 
things, the VCAA provides that VA must notify the veteran of 
evidence and information necessary to substantiate his claim 
and inform him whether he or VA bears the burden of producing 
or obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In this 
regard, the veteran was notified of the information necessary 
to substantiate his claim, by means of the discussions in the 
August 1999 statement of the case, the January 2001 Board 
remand, the January 2002 and November 2002 supplemental 
statements of the case, and a letter sent to the veteran in 
May 2001, which specifically addressed the contents of the 
VCAA in the context of the veteran's claims.  The RO 
explained its decision with respect to each issue, and 
invited the veteran to identify records that could be 
obtained to support his claims.  Under these circumstances, 
VA has no outstanding duty to inform the veteran that any 
additional information or evidence is needed. 

Further, it is observed that VA attempted to inform the 
veteran of which information and evidence he was to provide 
to VA and which information and evidence VA would attempt to 
obtain on his behalf.  In the letter dated in May 2001, the 
RO asked the veteran to identify records relevant to his 
claim.  The May 2001 letter explicitly set out the various 
provisions of the VCAA, including what records VA would 
obtain, and what was the responsibility of the veteran.  

The VCAA also requires VA to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(c), (d)).  Here, 
the RO obtained the records of the veteran's treatment at VA, 
which were the only records the veteran identified as 
relevant to his claim.  The veteran was also examined for VA 
purposes in connection with this claim, and pertinent medical 
opinions were obtained addressing the specific question at 
issue in this appeal.  There appears to be no other 
development left to accomplish, and under the foregoing 
circumstances, the Board considers the requirements of the 
VCAA to have been met.

II.  Legal background

Under the applicable criteria, disability evaluations are 
determined by comparing the symptoms the veteran is presently 
experiencing for a particular service-connected disability 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which are based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities. 
When making determinations as to the appropriate rating to be 
assigned, VA must take into account the veteran's entire 
medical history and circumstances.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2002) and 
Schafrath, 1 Vet. App. 589, the Board has reviewed the 
service medical records pertaining to the service-connected 
disability at issue.  The Board has found nothing in the 
historical record which would lead it to conclude that the 
current evidence of record is not adequate for rating 
purposes, nor has the Board found any of the historical 
evidence in this case to be of sufficient significance to 
warrant a specific discussion herein.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. §  4.7 (2002).

III.  Increased rating for varicose veins of the lower 
extremities

The criteria for evaluating cardiovascular disabilities were 
changed and the new regulations became effective on January 
12, 1998.  38 C.F.R. § 4.104, Diagnostic Code 7120 (2002).  
The "new" criteria are applicable to claims filed on or after 
January 12, 1998.  The "old" regulations are not applicable 
to claims filed on or after January 12, 1998.  In this case, 
the veteran filed his claim for an increased rating in April 
1998; therefore, VA may only consider the "new" regulations 
in this case.  

Under the amended Diagnostic Code 7120, varicose veins 
manifested by intermittent edema of an extremity or aching 
and fatigue in a leg after prolonged standing or walking, 
with symptoms relieved by elevation of the extremity or 
compression hosiery warrant a 10 percent rating.  A 20 
percent rating is warranted for persistent edema, 
incompletely relieved by elevation of an extremity, with or 
without beginning stasis pigmentation or eczema.  A 40 
percent rating is warranted for persistent edema and stasis 
pigmentation or eczema, with or without intermittent 
ulceration.  38 C.F.R. § 4.104, Diagnostic Code 7120 (2002).

A note following this new version of Diagnostic Code 7120 
provides that the foregoing evaluations are for involvement 
of a single extremity.  If more than one extremity is 
involved, each involved extremity is to be evaluated 
separately and the ratings combined (under 38 C.F.R. § 4.25), 
using the bilateral factor (38 C.F.R. § 4.26), if applicable.

As a result, after the Board remanded this case in January 
2001, the RO assigned a 20 percent rating for the varicose 
veins of the veteran's left lower extremity, and a 10 percent 
rating for the varicose veins of the veteran's right lower 
extremity, as of January 29, 2001, based on the amended 
regulations.  38 C.F.R. § 4.104, Diagnostic Code 7120 (2002).  
Apparently, the RO considered the veteran's claims pursuant 
to the old and the new regulations.  As noted above, given 
that the veteran's claim was filed after the new regulations 
went into effect, VA may only consider the new regulations.  

The Board finds that, after a thorough review of the evidence 
on file pursuant to the new regulations, a disability rating 
in excess of 20 percent for the veteran's left lower 
extremity, prior to and from January 29, 2001, is not 
warranted; and a 20 percent disability rating, but no more, 
prior to and from January 29, 2001, is warranted for the 
veteran's right lower extremity, effective from the date of 
the veteran's claim in April 1998.  Diagnostic Code 7120 
(2002).  The medical evidence of record during the pendency 
of this claim indicates that the veteran more nearly 
experiences the criteria of persistent edema, incompletely 
relieved by elevation of an extremity, with or without 
beginning stasis pigmentation or eczema, as a result of the 
veteran's varicose veins of the lower extremities.  Id.

The evidence does not demonstrate that an evaluation in 
excess of 20 percent disabling for either the right or left 
lower extremity was warranted.  Specifically, the evidence 
clearly shows that this disability had not been manifested by 
persistent edema and stasis pigmentation or eczema, with or 
without intermittent ulceration, as would have been necessary 
to warrant separate 20 percent evaluations.

According to the most recent May 2001 VA examination report, 
the physician's impression was venous varicosities 
bilaterally in the lower extremities, status post vein 
stripping with recurrent venous varicosities.  There was no 
evidence of thrombosis.  The physician noted that the veteran 
subjectively complained of significant discomfort related to 
his varicosities.  The physician indicated that the veteran 
also had other discomforts of the lower extremities that were 
not medically related to the service-connected bilateral 
varicose veins.  Physical examination revealed that the 
veteran had 1+ edema of the lower extremities.  He had 
obvious venous varicosities of the thighs along the lateral 
and posterior aspect bilaterally.  He had no thickening of 
the skin or obvious eczematous changes.

According to an August 1998 VA general examination report, 
the examiner noted that no hyperpigmentation, ulceration, 
edema, clubbing, or cyanosis.

The Board has considered the outpatient treatment notes dated 
from 1999 to 2002, which were submitted since the January 
2001 Board remand, however, these records do not specifically 
address the veteran's service-connected varicose veins of the 
lower extremities.

Accordingly, the Board finds that at no point from that time 
does the evidence show that more than a 20 percent evaluation 
was warranted for the veteran's varicose veins of the right 
and left leg, respectively.

IV.  Hemorrhoids

The veteran seeks an increased rating for his service-
connected hemorrhoids. 
The veteran's hemorrhoids are currently rated as 
noncompensably disabling under Diagnostic Code 7336, for 
hemorrhoids, external or internal.  Under this code, a 10 
percent rating is warranted for large or thrombotic 
hemorrhoids, irreducible, with excessive redundant tissue and 
evidence of frequent recurrences.  A 20 percent rating is 
warranted for persistent bleeding and secondary anemia, or 
with fissures.  38 C.F.R. § 4.114, Diagnostic Code 7336 
(2002).  For the reasons to be discussed below, an increased 
rating is not warranted for the veteran's hemorrhoids.  

According to the medical evidence of record, the veteran has 
not been diagnosed with large or thrombotic hemorrhoids, 
irreducible, with excessive redundant tissue and evidence of 
frequent recurrences.  Diagnostic Code 7336.  According to a 
September 2001 VA report, the examiner diagnosed a history of 
hemorrhoids surgically removed with no residual and no 
recurrence.  The Board notes that, while the veteran may 
experience occasional bleeding, the September 2001 VA 
examiner noted that it was due to rectosigmoid varicosities 
and not hemorrhoids.  Overall, the preponderance of the 
medical evidence indicates the veteran does not more nearly 
approximate the criteria for a compensable rating.  
Diagnostic Code 7336. 

According to an August 1998 VA report, the examiner diagnosed 
the veteran with hemorrhoids, but did not describe them as 
large or thrombotic hemorrhoids, irreducible, with excessive 
redundant tissue and evidence of frequent recurrences.  
Likewise, the outpatient treatment records do not reflect 
that the veteran's disorder warrants a compensable rating.

The veteran's private medical evidence does not support a 
compensable rating.  The veteran had a colonoscopy in June 
1997.  The veteran's private physician noted in the 
colonoscopy report that the veteran had varices through the 
rectosigmoid.  With respect to hemorrhoids, however, the 
physician advised that surgery was not necessary.  This is 
consistent with the September 2001 VA examiner's findings 
that the bleeding was due to rectosigmoid varicosities and 
not hemorrhoids

For all the foregoing reasons, the Board finds that a 
compensable rating for the veteran's hemorrhoid disorder is 
not warranted.

V.  Conclusion

The Board has carefully considered the April 2001 hearing 
testimony provided by the veteran at the RO, as well as his 
written statements of record, with respect to his claims in 
connection with the objective medical evidence and the rating 
criteria.  It is important to note that, as a lay person 
untrained in the fields of medicine and/or science, the 
veteran and her friend are not competent to render medical 
opinions.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Although the veteran asserts that a higher rating is 
warranted for his service-connected disabilities, the 
preponderance of the evidence of record is against his 
claims.

Additionally, the clinical evidence does not show that the 
service-connected bilateral varicose veins of the lower 
extremities or hemorrhoids, when considered individually, 
present such an unusual or exceptional disability picture 
with related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards, as is required for an extraschedular evaluation 
under 38 C.F.R. § 3.321(b)(1) (2002).  Therefore, an 
extraschedular evaluation is not warranted.  38 C.F.R. 
§ 3.321(b)(1).

As the preponderance of the evidence is against rating in 
excess of those already assigned, the benefit of the doubt 
doctrine is not for application.  38 C.F.R. § 3.102, Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).



(CONTINUED ON THE NEXT PAGE)

ORDER


Subject to the law and regulations governing the payment of 
monetary benefits, an initial evaluation of 20 percent, but 
not in excess thereof, for varicose veins of the right lower 
extremity is granted.

Entitlement to a rating in excess of 20 percent is not met 
for varicose veins of the left lower extremity.

Entitlement to a compensable disability rating for the 
veteran's service-connected hemorrhoids is denied.  



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

